Decree was entered October 31st. Plaintiff sought appeal. A transcript was ordered from the stenographer. It was furnished on November 12th. On November 20th, plaintiff filed in the cause motion for extension of time to settle the case on appeal, showing cause and giving notice that the same would be brought on for hearing before the judge on November 26th. The motion was denied. Plaintiff prays relief by mandamus.
At any time between the entry of the decree and the furnishing of the transcript, an extension of time might have been had on ex parte application to the judge and on production of the certificate of the stenographer. 3 Comp. Laws 1915, §§ 13757, 12634; Circuit Court Rule No. 66. After November 12th, and during the part of the 20-day period then remaining, an extension might have been had on such ex parte application and production of the transcript in lieu of the stenographer's certificate. But no extension of time was granted or obtained within the period of 20 days. Hence, the judge was right in holding that he was without power to grant an extension after the expiration of the 20-day period. See Walker v. WayneCircuit Judge, ante, 393.
Writ denied, with costs to defendant.
McDONALD, BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred. *Page 647